Opinion issued September 29, 2011. 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00657-CR
———————————
In re frank alton
miller iii, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION
By petition for writ of mandamus,
relator, Frank Alton Miller III, seeks
mandamus relief compelling the trial court to provide him with the police
report in his case.[1]
A writ of mandamus will issue to correct a clear abuse of
discretion or the violation of a duty imposed by law when there is no adequate
remedy at law.    Canadian Helicopters Ltd. v. Wittig, 876
S.W.2d 304, 305 (Tex. 1994) (orig. proceeding). 
If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]
1992, orig. proceeding).  The relator
must also provide this Court with a sufficient record to establish his right to
mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).
Relator has not provided us with a record that shows he filed
any motions or otherwise requested relief from respondent, nor has he included
a certified or sworn copy of any order complained of or any other document
showing the matter complained of.  See Tex.
R. App. P. 52.3(k)(1)(A).
Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Do
not publish.  Tex. R. App. P. 47.2(b).
 




[1]           Relator
has identified the underlying case as Cause No. 1138732 in the 183rd District
Court of Harris County, Texas.